Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 22, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 600                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  146802(19)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices




  IN THE MATTER OF

  HONORABLE BRUCE U. MORROW                                                    SC: 146802
  3rd JUDICIAL CIRCUIT COURT                                                   JTC Formal Complaint 92

  BEFORE THE JUDICIAL TENURE COMMISSION
  _____________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 22, 2014
                                                                                Clerk